



EXHIBIT 10.2


Execution Version




jpm.jpg [jpm.jpg]


July 15, 2020


California Resources Corporation
Senior Secured Superpriority Debtor-in-Possession Revolving Credit Facility
Commitment Letter


California Resources Corporation
27200 Tourney Road
Santa Clarita, CA 91355


Attention: Todd A. Stevens, President
and Chief Executive Officer


Ladies and Gentlemen:


JPMorgan Chase Bank, N.A. (“JPMorgan”, the “Commitment Party”, “we” or “us”)
understands that California Resources Corporation, a Delaware corporation (“you”
or the “Borrower”), and certain of your subsidiaries (together with the
Borrower, the “Debtors”) are considering filing voluntary petitions to commence
cases (the “Chapter 11 Cases”) under Title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) in order to effect a reorganization
of the Debtors (the “Transactions”).


In connection with the Transactions, you have requested that JPMorgan agree to
arrange and syndicate a senior secured superpriority debtor-in-possession
revolving credit facility in an aggregate principal amount of up to
$483,010,655.62 (the “Facility”) and that JPMorgan commit to provide a portion
of the Facility and serve as administrative agent for the Facility.


Furthermore, JPMorgan is pleased to advise you of (a) its commitment to provide
its pro rata portion of the Facility (the “Commitment”) based on its revolving
exposure under the Borrower’s existing Credit Agreement, dated as of September
24, 2014 (as amended, supplemented or otherwise modified prior to the date
hereof and as may be further amended, supplemented or otherwise modified from
time to time, the “Existing Credit Agreement”) and (b) its agreement to use
commercially reasonable efforts to assemble a syndicate of financial
institutions (the “Lenders”) from the group of lenders party to the Existing
Credit Agreement to provide the balance of the necessary commitments for the
Facility, in each case upon the terms and subject to the conditions set forth or
referred to in this commitment letter (the “Commitment Letter”) and in the
Summary of Terms and Conditions attached hereto as Exhibit A (the “Term Sheet”).
It is a condition to JPMorgan’s commitment hereunder that the portion of the
Facility not being provided by JPMorgan shall be provided by the other Lenders,
and it is JPMorgan’s expectation that all lenders under the Existing Credit
Agreement will participate in the Facility.




1

--------------------------------------------------------------------------------





1.
Titles and Roles



It is agreed that JPMorgan will act as the sole and exclusive Administrative
Agent (in such capacity, the “Administrative Agent”), and that JPMorgan will act
as the sole and exclusive lead arranger and bookrunner (in such capacities, the
“Lead Arranger”) for the Facility; provided that the Borrower agrees that
JPMorgan may perform its responsibilities hereunder through its affiliate, J.P.
Morgan Securities LLC. You agree that no other agents, co-agents or arrangers
will be appointed, no other titles will be awarded and no compensation (other
than as expressly contemplated by the Term Sheet and the Fee Letters referred to
below) will be paid in connection with the Facility unless you and we shall so
agree.


2.
Syndication



We intend to syndicate the Facility (including, in our discretion, all or part
of JPMorgan's commitment hereunder) to the prospective Lenders identified by us
in consultation with you and that are reasonably acceptable to you (with the
lenders under the Existing Credit Agreement being deemed acceptable). JPMorgan
intends to commence syndication efforts promptly upon the execution of this
Commitment Letter, and you agree actively to assist JPMorgan in completing a
syndication satisfactory to it. Such assistance shall include (a) your using
commercially reasonable efforts to ensure that the syndication efforts benefit
materially from your existing lending relationships, (b) direct contact between
senior management and advisors of the Borrower and the proposed Lenders, (c) the
hosting, with JPMorgan, of one or more meetings of prospective Lenders and (d)
as set forth in the next paragraph, assistance in the preparation of materials
to be used in connection with the syndication (collectively with the Term Sheet,
the “Information Materials”). You hereby authorize the Lead Arranger to download
copies of the Borrower’s trademark logos from its website and post copies
thereof and any Information Materials to a deal site on IntraLinks™, DebtDomain,
SyndTrak, ClearPar or any other electronic platform chosen by the Lead Arranger
to be its electronic transmission system (an “Electronic Platform”) established
by the Lead Arranger to syndicate the Facility, and to use the Borrower’s
trademark logos on any confidential information memoranda, presentations and
other marketing materials prepared in connection with the syndication of the
Facility or, with your consent (which consent not to be unreasonably withheld,
conditioned or delayed), in any advertisements that we may place after the
closing of the Facility in financial and other newspapers, journals, the World
Wide Web, home page or otherwise, at our own expense describing our services to
the Borrower hereunder. You also understand and acknowledge that we may provide
to market data collectors, such as league table, or other service providers to
the lending industry, information regarding the closing date, size, type,
purpose of, and parties to, the Facility.
You will assist us in preparing Information Materials, including but not limited
to a Confidential Information Memorandum or lender slides, for distribution to
prospective Lenders. If requested, you also will assist us in preparing an
additional version of the Information Materials (the “Public-Side Version”) to
be used by prospective Lenders’ public-side employees and representatives
(“Public-Siders”) who do not wish to receive material non-public information
(within the meaning of United States federal securities laws) with respect to
the Borrower, its affiliates and any of its securities (“MNPI”) and who may be
engaged in investment and other market related activities with respect to the
Borrower’s or its affiliates’ securities or loans. Before distribution of any
Information Materials, you agree to execute and deliver to us (i) a letter in
which you authorize distribution of the Information Materials to a prospective
Lender’s employees willing to receive MNPI (“Private-Siders”) and (ii) a
separate letter in which you authorize distribution of the Public-Side Version
to Public-Siders and represent that either (x) no MNPI is contained therein or
(y) neither the Borrower nor any of its controlling or controlled entities has
any debt or equity


2

--------------------------------------------------------------------------------





securities issued pursuant to a public offering or Rule 144A private placement
and agree that if the Borrower or any of its controlling or controlled entities
becomes the issuer of any debt or equity securities issued pursuant to a public
offering or Rule 144A private placement thereafter, you will publicly disclose
any information contained in the Information Materials delivered to
Public-Siders that constitutes MNPI at such time. You also acknowledge that
publishing debt analysts employed by JPMorgan and its affiliates who are
Public-Siders may participate in any meetings or telephone conference calls held
pursuant to clause (c) of the immediately previous paragraph; provided that such
analysts shall not publish any information obtained from such meetings or calls
(i) until the syndication of the Facility has been completed upon the making of
allocations by JPMorgan and JPMorgan freeing the Facility to trade or (ii) in
violation of any confidentiality agreement between you and JPMorgan.


The Borrower agrees that the following documents may be distributed to both
Private-Siders and Public-Siders, unless the Borrower advises JPMorgan in
writing (including by email) within a reasonable time prior to their intended
distribution that such materials should only be distributed to Private-Siders:
(a) administrative materials prepared by JPMorgan for prospective Lenders (such
as a lender meeting invitation, bank allocation, if any, and funding and closing
memoranda), (b) term sheets summarizing the Facility’s terms and notification of
changes in the Facility’s terms and (c) other materials intended for prospective
Lenders (including the Restructuring Support Agreement (as defined in the Term
Sheet) and term sheets in respect of the Junior DIP Facility (as defined in the
Term Sheet)) after the initial distribution of Information Materials. If you
advise us that any of the foregoing should be distributed only to
Private-Siders, then Public-Siders will not receive such materials without
further discussions with you.


The Borrower hereby authorizes JPMorgan to distribute draft and execution
versions of definitive documentation relating to the Facility to Private-Siders
and Public-Siders.


As the Lead Arranger, JPMorgan will manage all aspects of the syndication in
consultation with you, including decisions as to the selection of institutions
to be approached and when they will be approached, when their commitments will
be accepted, which institutions will participate, the allocations of the
commitments among the Lenders and the amount and distribution of fees among the
Lenders. In acting as the Lead Arranger, JPMorgan will have no responsibility
other than to arrange the syndication as set forth herein and is acting solely
in the capacity of an arm’s length contractual counterparty to the Borrower with
respect to the arrangement of the Facility (including in connection with
determining the terms of the Facility) and not as a financial advisor or a
fiduciary to, or an agent of, the Borrower or any other person.


3.
Information



To assist JPMorgan in its syndication efforts, you agree promptly to prepare and
provide to the Lead Arranger all information with respect to the Borrower and
the transactions contemplated hereby, including all financial information and
projections (the “Projections”), as we may reasonably request in connection with
the arrangement and syndication of the Facility.


You hereby represent and covenant that (a) all information other than the
Projections (the “Information”) that has been or will be made available to the
Lead Arranger by you or any of your representatives is or will be, when
furnished, complete and correct in all material respects and does not or will
not, when furnished, contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which such
statements are made and (b) the Projections that have been or will be made
available to the Lead Arranger by you or any of your representatives


3

--------------------------------------------------------------------------------





have been or will be prepared in good faith based upon reasonable assumptions.
If, at any time prior to the termination of this Commitment Letter, any of the
representations and warranties in the preceding sentence would not be accurate
and complete in any material respect if the Information or Projections were
being furnished, and such representations and warranties were being made, at
such time, then you agree to promptly supplement the Information and/or
Projections so that the representations and warranties contained in this
paragraph remain accurate and complete in all material respects under those
circumstances. You understand that in arranging and syndicating the Facility we
may use and rely on the Information and Projections without independent
verification thereof.


4.
Fees



As consideration for JPMorgan’s commitment hereunder and its agreement to
perform the services described herein, you agree to pay to JPMorgan the
nonrefundable fees set forth in Annex I to the Term Sheet and in the Fee Letters
dated the date hereof and delivered herewith (the “Fee Letters” and each a “Fee
Letter”).


You agree that, once paid, the fees or any part thereof payable hereunder or
under any Fee Letter shall not be refundable under any circumstances, regardless
of whether the transactions or borrowings contemplated by this Commitment Letter
are consummated, except as otherwise agreed in writing by you and JPMorgan. All
fees payable hereunder and under any Fee Letter shall be paid in immediately
available funds in U.S. Dollars and shall not be subject to reduction by way of
withholding, setoff or counterclaim or be otherwise affected by any claim or
dispute related to any other matter. In addition, all fees payable hereunder
shall be paid without deduction for any taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any national, state or local
taxing authority, or will be grossed up by you for such amounts.


5.
Conditions



JPMorgan’s commitment hereunder and its agreement to perform the services
described herein are subject to (a) the absence of a material adverse change, or
any event or occurrence (other than (A) the commencement of the Chapter 11 Cases
or the consequences that would normally result from the commencement and
continuation of a chapter 11 case, (B) any actions taken by the Debtors and
disclosed to the Administrative Agent and the Majority Lenders (as defined in
the Term Sheet) in respect of or relating to Elk Hills Power, LLC, the assets,
business or capital structure thereof or any investment in Elk Hills Power, LLC
by ECR Corporate Holdings L.P. prior to the Closing Date (as defined in the Term
Sheet) and, (C) with respect to clause (i) below, any circumstances or
conditions disclosed to the Administrative Agent and the Lenders prior to the
Closing Date resulting from or arising out of the COVID-19 pandemic, the
absolute levels of commodity prices or commodity price volatility, in each case
occurring prior to the Closing Date) which would reasonably be expected to
result in a material adverse change in (i) the business, assets, operations,
properties or financial condition of the Debtors, taken as a whole, since
February 26, 2020, (ii) the ability of the Debtors to perform their respective
material obligations under the Facility or (iii) the ability of the
Administrative Agent and the Lenders to enforce the Facility, (b) our completion
of and satisfaction in all respects with a due diligence investigation of the
Borrower, (c) our not becoming aware after the date hereof of any information or
other matter affecting the Borrower or the transactions contemplated hereby
which is inconsistent in a material and adverse manner with any such information
or other matter disclosed to us prior to the date hereof, (d) there not having
occurred a material disruption of or material adverse change in financial,
banking or capital market conditions that, in our judgment, could materially
impair the syndication of the Facility, (e) our satisfaction that prior to and
during the syndication of the Facility there shall be no


4

--------------------------------------------------------------------------------





competing offering, placement or arrangement of any debt securities or bank
financing by or on behalf of the Debtors other than the Junior DIP Facility, (f)
the negotiation, execution and delivery on or before July 20, 2020 of definitive
documentation relating to the Facility reasonably satisfactory to JPMorgan and
its counsel and (g) the other conditions set forth or referred to in the Term
Sheet. The terms and conditions of JPMorgan’s commitment hereunder and of the
Facility are not limited to those set forth herein and in the Term Sheet. Those
matters that are not covered by the provisions hereof and of the Term Sheet are
subject to the approval and agreement of JPMorgan and the Borrower.


6.
Limitation of Liability, Indemnity, Settlement



(a)
Limitation of Liability.



You agree that (i) in no event shall any of JPMorgan, its affiliates or its
officers, directors, employees, advisors, and agents (each, and including,
without limitation, JPMorgan, an “Arranger-Related Person”) have any
Liabilities, on any theory of liability, for any special, indirect,
consequential or punitive damages incurred by you, your affiliates or your
respective equity holders arising out of, in connection with, or as a result of,
this Commitment Letter, the Fee Letters or any other agreement or instrument
contemplated hereby and (ii) no Arranger-Related Person shall have any
Liabilities arising from, or be responsible for, the use by others of
Information or other materials (including, without limitation, any personal
data) obtained through electronic, telecommunications or other information
transmission systems, including an Electronic Platform or otherwise via the
internet; provided that, nothing in this clause (a) shall relieve you of any
obligation you may have to indemnify an Indemnified Person, as provided in
clause (b) below, against any special, indirect, consequential or punitive
damages asserted against such Indemnified Person by a third party. You agree, to
the extent permitted by applicable law, to not assert any claims against any
Arranger-Related Person with respect to any of the foregoing. As used herein,
the term “Liabilities” shall mean any losses, claims (including intraparty
claims), demands, damages or liabilities of any kind.


(b)
Indemnity.



You agree (A) to (i) indemnify and hold harmless each of JPMorgan, its
affiliates and its officers, directors, employees, advisors, and agents (each,
and including, without limitation, JPMorgan, an “Indemnified Person”) from and
against any and all Liabilities and related expenses to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter, the Facility, the use of the proceeds thereof, any related
transaction or the activities performed or the commitments or services furnished
pursuant to this Commitment Letter or the role of JPMorgan in connection
therewith or in connection with any actual or prospective claim, litigation,
investigation, arbitration or administrative, judicial or regulatory action or
proceeding in any jurisdiction relating to any of the foregoing (including in
relation to enforcing the terms of clause (a) above and the terms of this clause
(b)) (each, a “Proceeding”), regardless of whether or not any Indemnified Person
is a party thereto and whether or not such Proceeding is brought by you, your
equity holders, affiliates, creditors or any other person and (ii) reimburse
each Indemnified Person upon demand for any legal or other expenses incurred in
connection with investigating or defending any of the foregoing, regardless of
whether or not in connection with any pending or threatened Proceeding to which
any Indemnified Person is a party, in each case as such expenses are incurred or
paid; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to any Liabilities or related expenses to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to primarily result from the willful misconduct or gross negligence of such
Indemnified Person in performing its activities or


5

--------------------------------------------------------------------------------





in furnishing its commitments or services under this Commitment Letter and (B)
to reimburse JPMorgan and its affiliates on demand for all out-of-pocket
expenses (including due diligence expenses, syndication expenses, consultant's
fees and expenses (including those of a financial advisor engaged on behalf of
JPMorgan), travel expenses, and reasonable fees, charges and disbursements of
counsel (including counsel in each appropriate local jurisdiction)) incurred in
connection with the Facility and any related documentation (including this
Commitment Letter, the Term Sheet, the Fee Letters and the definitive
documentation relating to the Facility) or the administration, amendment,
modification or waiver thereof.


(c)
Settlement.

 
You shall not, without the prior written consent of JPMorgan and its affiliates
(which consent shall not be unreasonably withheld, conditioned or delayed),
effect any settlement of any pending or threatened Proceedings in respect of
which indemnity could have been sought hereunder by JPMorgan unless (x) such
settlement includes an unconditional release of such Indemnified Person in form
and substance reasonably satisfactory to JPMorgan from all liability on claims
that are the subject matter of such Proceedings and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of JPMorgan or any injunctive relief or other non-monetary remedy. You
acknowledge that any failure to comply with your obligations under the preceding
sentence may cause irreparable harm to JPMorgan and the other Indemnified
Persons.


7.
Affiliate Activities, Sharing of Information, Absence of Fiduciary Relationships



The Commitment Party may employ the services of its affiliates in providing
certain services hereunder and, in connection with the provision of such
services, may exchange with such affiliates information concerning you and the
other companies that may be the subject of the transactions contemplated by this
Commitment Letter, and, to the extent so employed, such affiliates shall be
entitled to the benefits, and be subject to the obligations, of the Commitment
Party hereunder. The Commitment Party shall be responsible for its affiliates’
failure to comply with such obligations under this Commitment Letter.


You acknowledge that the Commitment Party and its affiliates may be providing
debt financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. The
Commitment Party will not use confidential information obtained from you by
virtue of the transactions contemplated by this Commitment Letter or their other
relationships with you in connection with the performance by the Commitment
Party of services for other companies, and the Commitment Party will not furnish
any such information to other companies. You also acknowledge that the
Commitment Party has no obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to you, confidential
information obtained from other companies.


You agree that the Commitment Party will act under this Commitment Letter as
independent contractors and that nothing in this Commitment Letter will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Commitment Party, on the one hand, and you and
your respective equity holders or your and their respective affiliates on the
other hand. You acknowledge and agree that (i) the transactions contemplated by
this Commitment Letter are arm’s-length commercial transactions between the
Commitment Party and, if applicable, its affiliates, on the one hand, and you,
on the other, (ii) in connection therewith and with the process leading to such
transaction the Commitment Party and,




6

--------------------------------------------------------------------------------





if applicable, each of its affiliates, is acting solely as a principal and has
not been, is not and will not be acting as an advisor, agent or fiduciary of
you, your management, equity holders, creditors, affiliates or any other person
and (iii) with respect to the transactions contemplated hereby or the process
leading thereto, the Commitment Party and, if applicable, its affiliates, has
not assumed (x) an advisory or fiduciary responsibility in favor of you or your
affiliates (irrespective of whether the Commitment Party or any of its
affiliates has advised or are currently advising you or your affiliates on other
matters (which, for the avoidance of doubt, includes acting as a financial
advisor to the Borrower or any of its affiliates in respect of any transaction
related hereto)) or (y) any other obligation except the obligations expressly
set forth in this Commitment Letter. You further acknowledge and agree that
(i) you are responsible for making your own independent judgment with respect to
such transactions and the process leading thereto, (ii) you are capable of
evaluating and understand and accept the terms, risks and conditions of the
transactions contemplated hereby, and the Commitment Party shall have no
responsibility or liability to you with respect thereto, and (iii) the
Commitment Party is not advising the Borrower as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction, and you shall
consult with your own advisors concerning such matters and you shall be
responsible for making your own independent investigation and appraisal of the
transactions contemplated hereby. Any review by the Commitment Party or any of
its affiliates of the Borrower, the transactions contemplated hereby or other
matters relating to such transactions will be performed solely for the benefit
of the Commitment Party and shall not be on behalf of the Borrower. The Borrower
agrees that it will not claim that the Commitment Party has rendered any
advisory services or assert any claim against the Commitment Party based on an
alleged breach of fiduciary duty by the Commitment Party in connection with this
Commitment Letter and the transactions contemplated hereby or assert any claim
based on any actual or potential conflict of interest that might be asserted to
arise or result from the engagement of the Commitment Party or any of its
affiliates acting as a financial advisor to the Borrower or any of its
affiliates, on the one hand, and the engagement of the Commitment Party
hereunder and the transactions contemplated hereby, on the other hand.


You further acknowledge that the Commitment Party is a full service securities
or banking firm engaged in securities trading and brokerage activities as well
as providing investment banking and other financial services. In the ordinary
course of business, the Commitment Party may provide investment banking and
other financial services to, and/or acquire, hold or sell, for its own accounts
and the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, you and other
companies with which you may have commercial or other relationships. With
respect to any securities and/or financial instruments so held by the Commitment
Party or any of their customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.


8.
Confidentiality



This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letters nor any of their terms
or substance shall be disclosed by you, directly or indirectly, to any other
person except (a) to your officers, agents and advisors who are directly
involved in the consideration of this matter and for whom you shall be
responsible for any breach by any one of them of this confidentiality
undertaking or (b) as may be compelled in a judicial or administrative
proceeding or as otherwise required by law (in which case you agree to inform us
promptly thereof). Notwithstanding anything to the contrary in the
foregoing, following the commencement of the Chapter 11 Cases, you shall, to the
extent required to obtain court approval in connection with any acts or
obligations to be taken pursuant to this Commitment Letter, the Fee Letters or
the Facility, file the Fee Letters with the Bankruptcy Court


7

--------------------------------------------------------------------------------





under seal in form and substance reasonably satisfactory to JPMorgan or in a
redacted manner in form and substance reasonably satisfactory to JPMorgan and
provide unredacted copies of each Fee Letter to the Bankruptcy Court, the Office
of the United States Trustee and advisors to any official committee appointed in
the Chapter 11 Cases, provided that the disclosure to such advisors is on a
confidential, “professionals only” basis.


9.    Miscellaneous


This Commitment Letter shall not be assignable by you (and any purported
assignment without such consent shall be null and void), is intended to be
solely for the benefit of the parties hereto and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto. This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and JPMorgan. This Commitment Letter
(including the Term Sheet) and the Fee Letters are the only agreements that have
been entered into among us with respect to the Facility and set forth the entire
understanding of the parties with respect thereto.


This Commitment Letter may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. The words “execution,” “signed,” “signature,”
“delivery,” and words of like import in or relating to this Commitment Letter,
the Fee Letters and/or any document to be signed in connection with this letter
agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures (as defined below), deliveries or the keeping of records
in electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be. “Electronic
Signatures” means any electronic symbol or process attached to, or associated
with, any contract or other record and adopted by a person with the intent to
sign, authenticate or accept such contract or record.


This Commitment Letter shall be governed by, and construed in accordance with,
the law of the State of New York and, to the extent applicable, the Bankruptcy
Code. The Borrower consents to the exclusive jurisdiction and venue of the
Bankruptcy Court or any other federal court having jurisdiction over the Chapter
11 Cases, and, to the extent that the Bankruptcy Court or federal court do not
have jurisdiction, the United States District Court for the Southern District of
New York sitting in the Borough of Manhattan (or if such court lacks subject
matter jurisdiction, the Supreme Court of the State of New York sitting in the
Borough of Manhattan). Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, (a) any right it may have to a trial by jury
in any legal proceeding arising out of or relating to this Commitment Letter,
the Term Sheet, the Fee Letters or the transactions contemplated hereby or
thereby (whether based on contract, tort or any other theory) and (b) any
objection that it may now or hereafter have to the laying of venue of any such
legal proceeding in the federal or state courts located in the City of New York,
Borough of Manhattan.


The Commitment Party hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “Patriot Act”) and 31 C.F.R. § 1010.230 (the
“Beneficial Ownership Regulation”), it and its affiliates are required to
obtain, verify and record information that identifies the Borrower and its
subsidiary guarantors, which information includes the name, address, tax
identification number and other information regarding the Borrower and its
subsidiary guarantors that will allow JPMorgan to identify the Borrower and its
subsidiary guarantors in accordance with the Patriot Act and the Beneficial
Ownership Regulation. This notice is given in accordance with the requirements
of the


8

--------------------------------------------------------------------------------





Patriot Act and Beneficial Ownership Regulation and is effective for each of
JPMorgan and its affiliates.
The provisions of this Commitment Letter and/or in the Fee Letters relating to
compensation, limitation of liability, indemnification, settlement, affiliate
activities, sharing of information, absence of fiduciary relationships,
confidentiality, electronic signatures, governing law, waiver of jury trial and
waiver of objection to the laying of venue shall remain in full force and effect
regardless of whether definitive documentation relating to the Facility shall be
executed and delivered and notwithstanding the termination of this Commitment
Letter and/or JPMorgan’s commitment hereunder.
Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.
If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter, the Term Sheet and the Fee
Letters by returning to us executed counterparts of this Commitment Letter and
of the Fee Letters not later than 5:00 p.m., New York City time, on July 15,
2020. This offer will automatically expire at such time if we have not received
in readable form, a complete copy of each of this Commitment Letter and the Fee
Letters countersigned by you and with the date of your countersignature
completed by you in accordance with the immediately preceding sentence. In the
event that the Closing Date (x) does not occur on or before 5:00 p.m., New York
City time, on July 20, 2020 or (y) does occur on or before such time but the
Final Order (as defined in the Term Sheet) has not been entered by the
Bankruptcy Court on or before 5:00 p.m., New York City time, on the date that is
forty (40) days after the commencement of the Chapter 11 Cases, then this
Commitment Letter and the commitments hereunder shall automatically terminate
unless JPMorgan shall, in its discretion, agree to an extension.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


9

--------------------------------------------------------------------------------






JPMorgan is pleased to have been given the opportunity to assist you in
connection with this important financing.


Very truly yours,


JPMORGAN CHASE BANK, N.A.




By: /s/ Sandeep Parihar                
Name: Sandeep Parihar
Title: Executive Director


Signature Page to CRC Senior DIP Commitment Letter

--------------------------------------------------------------------------------





Accepted and agreed to as of
July15, 2020, by:




CALIFORNIA RESOURCES CORPORATION




By: /s/ Marshall D. Smith                
Name: Marshall D. Smith
Title: Senior Executive Vice President and
Chief Financial Officer




Signature Page to CRC Senior DIP Commitment Letter

--------------------------------------------------------------------------------






Exhibit A
[Attached.]






--------------------------------------------------------------------------------






Exhibit A
California Resources Corporation
Senior Secured Debtor-in-Possession Revolving Credit Facility
Summary of Terms and Conditions


This term sheet (this “Term Sheet”) is provided in confidence in the nature of a
settlement proposal in furtherance of settlement discussions. Accordingly, this
Term Sheet is entitled to the protections of Rule 408 of the Federal Rules of
Evidence and any other applicable statutes or doctrines protecting the use or
disclosure of confidential information and information exchanged in the context
of settlement discussions. Further, nothing in this Term Sheet shall be an
admission of fact or liability or deemed binding on JPMorgan Chase Bank, N.A. or
its affiliates or the Borrower (as defined below) or its affiliates in any
capacity. This Term Sheet is not binding and is subject to material change and
is neither an express nor implied commitment to provide the financings described
herein. No commitment or obligation shall arise or exist under or in connection
with this Term Sheet or any negotiations, discussions, drafts or other
communications pursuant to, or in connection with, this Term Sheet unless,
until, and subject to, the execution and delivery by the relevant parties of
written, definitive documentation. Nothing contained herein shall imply that the
Borrower has made a determination and/or intends to commence insolvency
proceedings. Set forth below is a summary of the principal terms and conditions
for the Facility (the “Term Sheet”). Capitalized terms used but not defined
shall have the meanings set forth in the Commitment Letter to which this Exhibit
A is attached.
I.Parties
Borrower:
California Resources Corporation (“CRC” or the “Borrower”), a Delaware
corporation, to the extent that it is a debtor and debtor-in-possession in a
bankruptcy case (together with the chapter 11 cases of the other Debtors (as
defined below), collectively, the “Chapter 11 Cases”) administered under chapter
11 of the United States Bankruptcy Code (the “Bankruptcy Code”) to be filed in
the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”). The date on which the Chapter 11 Cases are commenced is
referred to herein as the “Petition Date.”
Guarantors:
Each direct and indirect wholly owned subsidiary of the Borrower, including (a)
each subsidiary that guarantees the Existing Credit Agreement and (b) each
subsidiary that is a debtor and debtor-in-possession pursuant to a Chapter 11
Case (each, a “Guarantor” and, collectively, the “Guarantors” and, together with
the Borrower, the “Credit Parties” or the “Debtors”), subject to certain
exceptions to be agreed.
The “Existing Credit Agreement” means the Credit Agreement, dated as of
September 24, 2014, among CRC, as borrower, the lenders from time to time party
thereto, and JPMorgan (as defined below), as administrative agent for the
lenders thereunder, as amended, supplemented or otherwise modified as of the
Petition Date.
Sole Lead Arranger and
Sole Bookrunner:
JPMorgan Chase Bank, N.A. (in its individual capacity, “JPMorgan”) will act as
sole lead arranger and sole bookrunner (in such capacity, the “Lead Arranger”)
for the Facility and will perform the duties customarily associated with such
role.







--------------------------------------------------------------------------------





Administrative Agent:
JPMorgan will act as sole and exclusive administrative and collateral agent for
the Lenders (in such capacity, “Administrative Agent”) for the Facility. As
such, Administrative Agent will perform all duties associated with the role of
exclusive administrative agent and collateral agent for the Facility.
LC Issuers:
JPMorgan, Bank of America, N.A. and Citibank, N.A. (the “LC Issuers”).
Lenders:
JPMorgan and each other lender reasonably acceptable to the Borrower that elects
to provide Commitments and become a lender in respect of the Facility, subject
to the terms of the Commitment Letter, together with their permitted successors
and assigns as contemplated under this Term Sheet (in such capacity as the
proposed lenders hereunder, the “Lenders” and, together with the Administrative
Agent and the LC Issuers, the “Secured Parties”).
II. Facility
DIP Facility:
A senior secured priming superpriority debtor-in-possession revolving credit
facility (the “Facility”, and the loans thereunder, the “Loans”) consisting of
(a) a new money priming superpriority revolving credit facility in an aggregate
principal amount equal to the sum of (i) $250.0 million and (ii) the face amount
of the existing letters of credit issued under the Existing Credit Agreement and
outstanding on the Closing Date (the “Existing Letters of Credit”) less amounts
previously drawn under the Existing Letters of Credit (the “New Money
Commitments” or the “New Money Subfacility”, and such loans, the “New Money
Loans”), a portion of which shall be used, initially, to deem the Existing
Letters of Credit as being issued under the New Money Subfacility and, upon the
expiration or termination after the Closing Date of any such Existing Letters of
Credit to the extent undrawn, may be used to issue additional letters of credit,
as set out more fully below under “Letters of Credit”, and the remainder of
which the Borrower shall be permitted to draw subject to the terms and
conditions set forth in the Loan Documents and Orders (each as defined below)
and (ii) a “rollup” credit facility in an aggregate principal amount equal to
$82,871,057.00 (the “Rollup Loan Commitments” or the “Rollup Loan Subfacility”,
and such loans, the “Rollup Loans”; the aggregate amount of the New Money
Commitments and the Rollup Loan Commitments, being the “Aggregate Maximum DIP
Credit Amount”) into which each Closing Date Lender’s share of the loans under
the Existing Credit Agreement shall be rolled-up on the Closing Date and be
deemed term Loans under the Facility (the “RBL Rollup”).
Each Lender’s “Commitment” under the Facility means, with respect to such
Lender, its commitment to make Loans and acquire participations under the
Facility, expressed as an amount which shall be at any time such Lender’s
applicable percentage of the aggregate commitments.
 
For purposes of this Term Sheet:
“Budget” means, the 13-week statement of receipts and disbursements (for the 13
weeks covered by such statement) of the Borrower and the other Credit Parties on
a consolidated basis, broken down by week, including (i) individual line items
for “Total Receipts,” “Total Operating Disbursements,” “Professional Fees,”
“Operating AP Payments,” “Payroll/Payroll Taxes” and “Elk Hills Power





2

--------------------------------------------------------------------------------





 
Capacity/Reimbursement” and (ii) anticipated uses of the Facility for such
period (a “13-week Projection”), and thereafter, at the end of each 4-week
period while the Facility is outstanding an updated 13-week Projection for the
subsequent 13-week period (which in each case the form of which must be
satisfactory to the Administrative Agent). Such updated 13-week Projection
shall, upon approval of the Administrative Agent and the Majority Lenders,
become the Budget for all purposes under the Facility (provided that the
Majority Lenders will be deemed to have approved such updated 13-week Projection
unless Lenders constituting the Majority Lenders reasonably object in writing
within 5 business days of receiving such updated 13-week Projection). For the
avoidance of doubt, until such time as such updated 13-week Projection is
approved by the Administrative Agent and the Majority Lenders, the
then-effective 13-week Projection shall continue to be the Budget for all
purposes under the Facility. The 13-week Projection shall be delivered together
with a certificate of a senior financial officer of the Borrower stating that
such 13-week Projection has been prepared on a reasonable basis and in good
faith and is based on assumptions believed by the Borrower to be reasonable at
the time made and from the best information then available to the Borrower.
“Majority Lenders” means Lenders holding more than 50.0% of the aggregate amount
of the Loans then outstanding and participations in Letters of Credit.
“Minimum Liquidity” means at any time the aggregate amount of cash and cash
equivalents of the Borrower and its subsidiaries plus availability under the
Facility at such time.
Syndication Management:
The Lead Arranger will manage all aspects of the syndication in consultation
with Borrower; provided that fees, titles and allocations will be in mutual
agreement with Borrower, and the lenders will be identified by the Lead Arranger
in consultation with the Borrower and be reasonably acceptable to the Borrower
(with the lenders under the Existing Credit Agreement being deemed acceptable).
Availability:
During the period commencing on the date of the Bankruptcy Court’s entry of the
Interim Order (as defined below) but prior to the entry of the Final Order (the
“Final Order Date”), the maximum amount available to be drawn under the New
Money Subfacility shall be $235,139,598.62 plus an additional amount not to
exceed $31.0 million in the form of Letters of Credit to backstop specified
surety bonds, subject to compliance with terms, conditions and covenants to be
described in the Loan Documents. All Loans made available during such interim
period will be due and payable on the date that is forty (40) days after the
Petition Date unless the Final Order approving the Facility shall have been
entered by the Bankruptcy Court on or before such date unless such date is
extended with the consent of the Administrative Agent and the Majority Lenders.
Upon the Bankruptcy Court’s entry of the Final Order, and satisfaction of any
other conditions precedent, the full remaining amount of the Loan commitments
(including the ability to request the issuance of additional Letters of Credit)
shall be available to the Borrower.





3

--------------------------------------------------------------------------------





 
Subject to availability, amounts prepaid under the New Money Subfacility may be
reborrowed.
Letters of Credit:
The New Money Subfacility shall include a sublimit of not more than $35.0
million for the issuance of letters of credit (the “Letters of Credit”) (which
shall be in addition to the Existing Letters of Credit deemed reissued under the
New Money Subfacility on the Closing Date and which amount shall be increased by
the face amount of any Existing Letters of Credit that are terminated or expire
after the Closing Date to the extent undrawn). Such Letters of Credit may be
used as described under the heading “Purpose”.
Purpose:
The proceeds of the Loans under the Facility will be used by the Borrower in
accordance with the Budget: (a) to provide for working capital and capital
expenditures during the pendency of the Chapter 11 Cases as and to the extent
set forth in the Interim Order and/or the Final Order, as applicable, (b) for
fees and expenses related to the Facility and the Chapter 11 Cases and (c) to
fund adequate protection payments pursuant to the DIP Order (and subject to any
collateral agency agreement or intercreditor agreement applicable to the
Existing Credit Agreement). Notwithstanding anything to the contrary, no portion
of the Loans or the collateral (including any cash collateral) shall be used:
(i) to challenge the validity, perfection, priority, extent or enforceability of
the obligations under the Facility or the facility under the Existing Credit
Agreement, (ii) to investigate or assert any other claims or causes of action
against the Administrative Agent, the Lead Arranger, any other agent or any
Lender, or any agent or any lender under the Existing Credit Agreement, except
as agreed by the Administrative Agent and provided in the Interim Order and the
Final Order with respect to any investigation regarding the facility under the
Existing Credit Agreement or (iii) for any act which has the effect of
materially or adversely modifying or compromising the rights and remedies of the
Administrative Agent or the collateral agent or the Lenders or the lenders or
administrative agent with respect to the Existing Credit Agreement.
Security and Priority:
Subject to the Carve Out (as defined below) and/or as otherwise agreed to in the
Loan Documents, (a) all obligations of the Credit Parties under the Facility and
any post-petition hedge agreements with Lenders or affiliates thereof will be
entitled to joint and several superpriority administrative expense claim status
pursuant to Section 364(c)(1) of the Bankruptcy Code senior to all other
superpriority and administrative claims, (b) all obligations of the Credit
Parties under the Facility and any post-petition hedge agreements with Lenders
or affiliates thereof will be secured pursuant to Sections 364(c)(2), 364(c)(3)
and 364(d)(1) of the Bankruptcy Code by a perfected security interest on all
assets of the Credit Parties (the “Collateral”), including but not limited to
all cash, which liens shall be (i) first priority liens, senior to all other
liens (including any adequate protection liens) on the unencumbered assets of
the Credit Parties, (ii) immediately junior to any perfected, valid liens
existing as of the Petition Date that were senior to the liens securing the
Existing Credit Agreement as of the Petition Date and (iii) first priority,
priming liens on the Collateral (as defined in the Existing Credit Agreement),
and (c) the rights of the Lenders, the Lead Arranger, the Administrative Agent
shall not be subject to any rights, claims, charges or liens arising under
section 506(c) or section 551 of the Bankruptcy Code. For the





4

--------------------------------------------------------------------------------





 
avoidance of doubt, the Collateral and the collateral securing the Junior DIP
Facility shall be identical.
The “Carve Out” shall be (a) fees owing to the United States Trustee incurred in
connection with the Chapter 11 Cases, in an unlimited amount, (b) professional
fees, expenses, and disbursements incurred by professional persons employed by
the Credit Parties or any statutory committee in the Credit Parties’ Chapter 11
Cases (including any fees and expenses of the members of any such statutory
committee) (“Professional Fees and Expenses”) incurred on and after the Petition
Date and before the occurrence of a Carve Out Trigger Date (as defined below),
in an unlimited amount, and (c) Professional Fees and Expenses incurred after
the occurrence of a Carve Out Trigger Date, in an amount not to exceed $7.0
million (the “Post-Trigger Date Carve Out”). Payment of Professional Fees and
Expenses pursuant to the Carve Out is subject to entry of a customary order of
the Bankruptcy Court, allowing for the interim payment of such amounts, and
subject further to Bankruptcy Court approval of any such Professional Fees and
Expenses; provided that the Carve Out shall not be available to pay Professional
Fees and Expenses incurred by any party, including the Credit Parties or any
committee or any professionals engaged thereby, in connection with the
initiation or prosecution of any claims, causes of action, adversary proceedings
or other litigation against any of the Administrative Agent, the Lenders or
other Secured Parties, subject to $75,000 being available for a committee to
investigate the validity and enforceability of the obligations under and liens
securing the Existing Credit Agreement.
A “Carve Out Trigger Date” means the first business day after the Administrative
Agent provides a written notice to the Borrower and its counsel that an event of
default under the Facility (an “Event of Default”) (or an event which with the
giving of notice would constitute an Event of Default) has occurred and that the
Post-Trigger Date Carve-Out has been invoked.
Upon the occurrence of the Carve Out Trigger Date, the Borrower shall deposit
into an interest-bearing escrow account at a financial institution acceptable to
the Administrative Agent (the “Carve Out Account”) an amount equal to the sum of
(i) all fees and expenses required to be paid pursuant to clause (a) in the
definition of Carve Out above, (ii) all billed and unpaid Professional Fees and
Expenses (including outstanding holdbacks) incurred on or after the Petition
Date and prior to the Carve Out Trigger Date, (iii) all unbilled Professionals
Fees and Expenses incurred on or after the Petition Date and prior to the Carve
Out Trigger Date, and (iv) $7.0 million. The failure of the Carve Out Account to
satisfy in full the amount set forth in the Carve Out shall not affect the
priority of the Carve Out.
The Administrative Agent and the Lenders shall retain automatically perfected
and continuing first priority security interests in any residual interest in the
Carve Out Account available following satisfaction in full of all obligations
benefiting from the Carve Out (the “Residual Carve Out Amount”). Promptly (but
in no event later than 5 business days) following the satisfaction in full of
all obligations benefiting from the Carve Out, the Borrower shall deliver the
Residual Carve Out Amount, if any, to the Administrative Agent.





5

--------------------------------------------------------------------------------





 
The Junior DIP Facility and the liens securing the Junior DIP Facility shall be
subordinated on terms satisfactory to the Administrative Agent as set forth in
the Interim Order and Final Order.
All the above-described pledges and security interests shall be created on terms
and pursuant to documentation reasonably satisfactory to the Administrative
Agent and the Interim Order and the Final Order.
III.Certain Payment Provisions
Fees and Interest Rates:
As set forth in Annex I.
Maturity:
“Maturity Date” means the earliest of (i) the date that is six (6) months
following the Petition Date, (ii) the sale of all or substantially all of the
Credit Parties’ assets, (iii) the effective date of a plan of reorganization
filed in the Chapter 11 Cases, (iv) the termination of the Commitments and (v)
the date that is forty (40) days after the Petition Date if the Final Order has
not been entered by the Bankruptcy Court by such date.
Any confirmation order entered in the Chapter 11 Cases shall not discharge or
otherwise affect in any way any of the obligations of the Credit Parties to the
Lenders under the Facility and the related Loan Documents, other than after the
payment in full in cash to the Lenders of all obligations under the Facility
(and the cash collateralization of all outstanding letters of credit in amount
and subject to documentation satisfactory to the LC Issuer) and the related Loan
Documents on or before the effective date of a plan of reorganization and
termination of the Commitments.
Mandatory Prepayments:
The Borrower shall prepay the Loans with:
(a) Subject to clause (c) below, 100% of the net cash proceeds from any asset
sale or hedge agreement unwinds by any Credit Party, and if any excess remains
after prepaying all outstanding loans under the Facility as a result of Letter
of Credit exposure, an amount equal to such remaining excess to be held as cash
collateral; provided that no mandatory prepayment shall be required with respect
to (i) sales of inventory and current assets in the ordinary course of business,
(ii) leases (other than on oil and gas properties), subleases, licenses
sublicenses of real, personal or intellectual property in the ordinary course of
business, (iii) dispositions of property or assets to the Borrower or its
subsidiaries to the extent permitted under the Credit Agreement, (iii) sales or
dispositions of obsolete, used, worn-out or surplus assets (including equipment)
and (iv) other customary exceptions to be mutually agreed;
(b) 100% of the net cash proceeds from (i) issuances or incurrences of debt for
borrowed money or (ii) issuances of equity by any Credit Party, and if any
excess remains after prepaying all outstanding loans under the Facility as a
result of Letter of Credit exposure, an amount equal to such remaining excess to
be held as cash collateral; and
(c) (i) 50% of the first $20.0 million of aggregate net cash proceeds and (ii)
100% of the net cash proceeds in excess thereof, in each case, from dispositions
of non-core assets that are identified by the Borrower and agreed to by the
Administrative Agent and Junior DIP Facility Lenders holding at least a majority
in aggregate





6

--------------------------------------------------------------------------------





 
principal amount of loans under the Junior DIP Facility prior to the Closing
Date, and if any excess remains after prepaying all outstanding loans under the
Facility as a result of Letter of Credit exposure, an amount equal to such
remaining excess to be held as cash collateral.
Mandatory prepayments made by the Borrower (except with respect to clause (c)(i)
above) shall result in a permanent reduction of the commitments under the
Facility.
Voluntary Prepayments
Loans under the Facility may be prepaid at any time on three (3) business day’s
prior notice for eurodollar borrowings and with same day notice for ABR
borrowings, in writing, without premium or penalty, in minimum amounts to be
agreed upon, all consistent with the Existing Credit Agreement.
Optional Commitment Reductions:
Subject to certain customary limitations to be set forth in the Loan Documents,
the aggregate commitments may be reduced by the Borrower in an amount equal to
an integral multiple of $100,000 and not less than $500,000 or terminated in
whole.
IV.Certain Conditions
Conditions Precedent:
The closing of the Facility shall occur no later than July 20, 2020 and shall be
subject to the satisfaction of the following conditions precedent and the
conditions set forth under the heading “Conditions Precedent to Each Loan and
Letter of Credit” below (such date of satisfaction, the “Closing Date”):


●    Each of the Loan Documents and other documentation relating to the Facility
shall be in form and substance reasonably satisfactory to the Borrower, the
Administrative Agent and the Lenders.
●    The Chapter 11 Cases shall have been commenced. The motion to approve the
Interim Order and the Final Order, and all “first day orders” entered at the
time of commencement of the Chapter 11 Cases shall be reasonably satisfactory in
form and substance to the Administrative Agent.
●    The Administrative Agent shall have received a signed copy of an order of
the Bankruptcy Court in substantially the form set forth as an exhibit to the
Loan Documents, which shall be satisfactory in form and substance to the
Administrative Agent (the “Interim Order”) and confirmation that the Interim
Order has been entered on the docket, authorizing and approving, inter alia, the
making of the Loans, in the amount specified herein (the “Interim Order
Amount”), the issuance of the Letters of Credit (including the deemed issuance
under the New Money Subfacility of all outstanding letters of credit under the
Existing Credit Agreement), the granting of the superpriority claims and liens
and other liens referred to above under the heading “Security and Priority” and
the payment of fees to the Lead Arranger and the Lenders, the Borrower’s entry
into and performance under the Commitment Letter, the Facility and the Junior
DIP Facility (as defined below), the refinancing and/or replacing of
$82,871,057.00 of obligations under the Existing Credit Agreement (the
“Prepetition Obligations”) with Loans under the Rollup Loan Subfacility, and the
repayment of $650.0 million of Prepetition Obligations with the proceeds of
loans made under the Junior DIP Facility, which Interim Order shall not have
been vacated, reversed, modified, amended or stayed. The Interim Order shall
contain provisions authorizing the adequate protection payments as provided by
the Facility and granting customary adequate





7

--------------------------------------------------------------------------------





 
protection claims and liens with respect to any existing creditor junior to the
claims and liens granted in connection with the Facility to the extent permitted
and authorized by any existing intercreditor agreements. The Interim Order shall
have been entered no later than five (5) days after the Petition Date.
●    All fees required to be paid to the Lead Arranger, the Administrative Agent
and the Lenders on or before the Closing Date shall have been paid. All
reasonable and documented out-of-pocket fees and expenses (including reasonable
and documented fees and expenses of outside counsel) required to be paid to the
Administrative Agent and the Lenders on or before the Closing Date shall have
been paid.
●    The Administrative Agent and Majority Lenders shall have received and be
reasonably satisfied with the initial Budget for the 13-week period following
the Closing Date.
●    The Administrative Agent and Majority Lenders shall have received and be
reasonably satisfied with (a) the business plan of Borrower and (b) the DIP
budget.
●    The Administrative Agent shall be satisfied in its reasonable judgment
that, except as authorized by the Interim Order, there shall not occur as a
result of, and after giving effect to, the initial extension of credit under the
Facility, a default (or any event which with the giving of notice or lapse of
time or both would be a default) under any of the Borrower’s, the Guarantors’ or
their respective subsidiaries’ debt instruments and other material agreements
which, (i) in the case of the Borrower’s or any Guarantor’s debt instruments and
other material agreements, would permit the counterparty thereto to exercise
remedies thereunder on a post-petition basis or (ii) in the case of any other
restricted subsidiary, would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change (as defined below).
●    The Administrative Agent shall have received customary certificates
(including organizational documents, evidence of corporate authorization and
specimen signatures) and customary opinions of counsel to the Borrower and the
Guarantors, addressing such matters as the Lenders shall reasonably request,
including, without limitation, the enforceability of all Loan Documents and
other customary matters.
●    The absence of a material adverse change, or any event or occurrence (other
than (A) the commencement of the Chapter 11 Cases or the consequences that would
normally result from the commencement and continuation of a chapter 11 case, (B)
any actions taken by the Debtors and disclosed to the Administrative Agent and
Majority Lenders in respect of or relating to Elk Hills Power, LLC, the assets,
business or capital structure thereof or any investment in Elk Hills Power, LLC
by ECR Corporate Holdings L.P. prior to the Closing Date and (C) with respect to
clause (i) below, any circumstances or conditions disclosed to the
Administrative Agent and the Lenders prior to the Closing Date resulting from or
arising out of the COVID-19 pandemic, the absolute levels of commodity prices or
commodity price volatility, in each case occurring prior to the Closing Date)
which would reasonably be expected to result in a material adverse change in (i)
the business, assets, operations, properties or financial condition of the
Borrower or the Guarantors, taken as a whole, since





8

--------------------------------------------------------------------------------





 
February 26, 2020, (ii) the ability of the Borrower or the Guarantors to perform
their respective material obligations under the Loan Documents or (iii) the
ability of the Administrative Agent and the Lenders to enforce the Loan
Documents (any of the foregoing being a “Material Adverse Change”).
●    There shall exist no action, suit, investigation, litigation or proceeding
pending or (to the knowledge of the Credit Parties) threatened in any court or
before any arbitrator or governmental instrumentality (other than the Chapter 11
Cases and any action, suit, investigation or proceeding arising from the
commencement and continuation of the Chapter 11 Cases or the consequences that
would normally result from the commencement and continuation of a chapter 11
case) that is not stayed and would reasonably be expected to result in a
Material Adverse Change.
●    All necessary governmental and third party consents and approvals necessary
in connection with the Facility and the transactions contemplated thereby shall
have been obtained (without the imposition of any materially adverse conditions
that are not reasonably acceptable to the Administrative Agent) and shall remain
in effect; and no material applicable law or regulation shall prevent the Credit
Parties’ performance of their obligations under the Facility or the transactions
contemplated thereby.
●    The Administrative Agent shall have received, at least five days prior to
the Closing Date, all documentation and other information regarding the Credit
Parties requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act and
Beneficial Ownership.
●    The Administrative Agent for the benefit of the Lenders shall have a valid
and perfected security interest in the Collateral of the Credit Parties pursuant
to the Interim Order.
●    The representations and warranties of the Credit Parties shall be true and
correct in all material respects (or, in the case of any representation and
warranty that is qualified as to “Material Adverse Change” or otherwise as to
“materiality”, in all respects) as of the Closing Date (or as of such earlier
date if the representation or warranty specifically relates to an earlier date).
●    The Administrative Agent shall have received the most recent reserve report
required to be delivered under the Existing Credit Agreement.
●    The Existing Credit Agreement shall have been, or substantially
contemporaneously shall be, amended to permit the RBL Rollup of Lenders as set
forth herein.
●    The Borrower shall have entered into a junior priority debtor-in-possession
term loan agreement (the “Junior DIP Facility”) with an ad hoc group of
creditors under the First Out Substitute Credit Facility Agreement and the First
Lien Second Out Junior Indebtedness (the “Junior DIP Lenders”), the proceeds of
which shall be used to repay $650.0 million of Prepetition Obligations.
●    Each of the loan documents and other documentation relating to the Junior
DIP Facility shall be in form and substance reasonably satisfactory to the
Borrower, the Administrative Agent and the Majority Lenders.





9

--------------------------------------------------------------------------------





Conditions Precedent to Each Loan and Letter of Credit:
On the funding date of each Loan (and on the date of issuance, renewal or
extension of any Letter of Credit) (i) after giving effect to the funding of
such Loan (or the issuance, renewal or extension of such Letter of Credit),
there shall exist no default or Event of Default, (ii) the representations and
warranties of the Borrower and each Guarantor therein shall be true and correct
in all material respects (other than any such representation and warranty that
by its terms refers to a specified earlier date, in which case, on and as of the
date of such Loan or extension of Letter of Credit, such representation and
warranty shall continue to be true and correct in all material respects as of
such specified earlier date), (iii) the making of such Loan (or the issuance,
renewal or extension of such Letter of Credit) shall not violate any requirement
of law and shall not be enjoined, temporarily, preliminarily or permanently,
(iv) no later than forty (40) days after the Petition Date, the Bankruptcy Court
shall have entered a final order in substantially the form of the Interim Order
with such changes as the Administrative Agent reasonably approves (the “Final
Order” and, together with the Interim Order, the “Orders”), (v) the Interim
Order or Final Order, as the case may be, shall be in full force and effect and
shall not have been vacated, reversed, modified, amended or stayed in any
respect without the consent of the Majority Lenders and (vi) the Borrower shall
be in pro forma compliance with the financial covenants as certified by an
officer of the Borrower.
V.Certain Documentation Matters
Loan Documents:
The Facility shall be negotiated in good faith and evidenced by definitive loan
documentation (the “Loan Documents”), which Loan Documents shall be based on and
give due regard to the Existing Credit Agreement and related loan documents and
including adjustments to reflect (i) removal of the investment grade period and
ratings-related provisions contained therein, (ii) market updates, terms and
customary restrictions and provisions for debtor-in-possession facilities, (iii)
provisions that give effect to, permit, and/or accommodate the Milestones, (iv)
the Administrative Agent’s required agency and other form provisions (including
with respect to a replacement of the LIBOR rate) and (v) as set forth in this
Term Sheet and as otherwise mutually agreed by the parties (collectively, the
“Documentation Considerations”).
Representations and Warranties:
Usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market.
Affirmative Covenants:
Usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market, including:
●    On or before the date that is eight weeks after the Petition Date, entry
into minimum hedging with Lenders or their affiliates with notional volumes
representing at least 25% of the reasonably anticipated crude oil production
from proved developed producing reserves of the Credit Parties on a monthly
basis for the 12 months commencing on the Final Order Date, with pricing
consistent with market terms; and
●    On three month intervals, beginning on August 31, 2020 based on an
effective date of July 1, 2020, delivery of internally-prepared reserve reports;
provided that the Debtors shall have an additional thirty (30) days to deliver
the first reserve report required to be delivered in each calendar year.





10

--------------------------------------------------------------------------------





Financial Covenants:
(a) (i) As of each Thursday, the 4-week Rolling Average Liquidity shall not be
less than $50.0 million. The “4-week Rolling Average Liquidity” shall mean, as
of each Thursday, the average of the Minimum Liquidity as of the close of
business of each of the immediately preceding four (4) Fridays.
(ii)The Borrower and its restricted subsidiaries shall have a Minimum Liquidity
of not less than $35.0 million as of the close of business of each day.
(b) Tested once every four weeks, compliance with (i) cumulative Total Operating
Disbursements set forth in the Budget then in effect (excluding Professional
Fees and Expenses and fees and expenses of the Administrative Agent and
Lenders), subject to permitted variance of 10% and (ii) (1) Operating AP
Payments, (2) Payroll/Payroll Taxes (which, for the avoidance of doubt and
consistent with the Budget, shall include amounts associated with the Borrower’s
Key Employee Incentive Plan and Key Employee Retention Plan) and (3) Elk Hills
Power Capacity/Reimbursement line items, subject in each case to a permitted
variance of 15%.
Negative Covenants:
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market and to include,
without limitation, restrictions on (subject to baskets, thresholds and
exceptions to be agreed):
●    Indebtedness;
●    Liens;
●    Fundamental Changes;
●    Sale of Assets;
●    Investments (including a prohibition on new joint ventures);
●    Restricted Payments;
●    Debt Payments and Amendments (including amendments to the Elk Hills Power
Agreements1;
●    Negative Pledge Agreements;
●    Subsidiary Distributions;
●    No New Subsidiaries;
●    Hedge Agreements (including requirement that all hedging arrangements are
with Lender counterparties);
●    Transactions with Affiliates;
●    Change in Business;
●    Use of Proceeds; and
●    Additional Customary Bankruptcy Matters.

___________
1 
“Elk Hills Power Agreements” means , collectively, (a) the Contribution and Unit
Purchase Agreement, dated as of February 7, 2018, by and among Elk Hills Power,
LLC, California Resources Elk Hills, LLC, ECR Corporate Holdings L.P. and,
solely for the purposes of Section 7.14 thereof, California Resources
Corporation; (b) the Second Amended and Restated Limited Liability Company
Agreement of Elk Hills Power, LLC, dated as of February 7, 2018, by and between
California Resources Elk Hills, LLC and ECR Corporate Holdings L.P.; (c) the
Commercial Agreement, dated as of February 7, 2018, by and between Elk Hills
Power, LLC and California Resources Elk Hills, LLC; (d) the Master Services
Agreement, dated as of February 7, 2018, by and between Elk Hills Power, LLC and
California Resources Elk Hills, LLC; and (e) any other agreements entered into
in connection with the transactions contemplated by the foregoing agreements, in
each case, as in effect on the Closing Date.)



11

--------------------------------------------------------------------------------





Events of Default:
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market and to include,
without limitation (subject to baskets, thresholds, exceptions and grace periods
to be agreed):
●    Failure to pay any required principal, interest, fees or other amounts when
due;
●    Failure to comply with any covenant or condition of the Loan Documents;
●    Any representation or warranty shall have been incorrect in any material
respect when made;
●    Cross-default and cross-acceleration to other material indebtedness,
including the Junior DIP Facility;
●    Unsatisfied material judgment;
●    Change of control (other than a change of control triggered in connection
with a plan or sale approved by the Administrative Agent and the Majority
Lenders);
●    The Restructuring Support Agreement2 shall be amended to increase, or
permit an increase in, the amount of cash distributions or the value of any
other distributions payable to ECR Corporate Holdings L.P. or any other funds,
investment vehicles and/or accounts managed or advised by Ares Management LLC
beyond what is provided for in the Restructuring Support Agreement as in effect
on the Closing Date;
●    Actual or asserted (in writing) invalidity of any Loan Document, guarantee,
security document or intercreditor or subordination provisions or non-perfection
of any security interest; and
●    The occurrence of certain events related to Elk Hills Power, LLC (including
(i) the loss of ability to utilize the gas processing and other services or the
ability to purchase power or other commodities, or a change in the date and
amount fixed for class C distributions pursuant to the Elk Hills Power
Agreements (without giving effect to the exercise of rights under any ipso facto
provision) or change in composition of the board of Elk Hills Power, LLC, in
each case, as provided under the Elk Hills Power Agreements and/or (ii) the
termination or rejection of the Elk Hills Power Agreements without the consent
of the Majority Lenders).


In addition:
(a)    The entry of an order dismissing the Chapter 11 Cases or converting the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code;
(b)    the entry of an order appointing a chapter 11 trustee in the Chapter 11
Cases;

___________
2 
“Restructuring Support Agreement” means that certain Restructuring Support
Agreement to be entered into on or around July 15, 2020 by the Credit Parties,
the Junior DIP Lenders and ECR Corporate Holdings L.P. and the other funds,
investment vehicles and/or accounts managed or advised by Ares Management LLC
party thereto from time to time.



12

--------------------------------------------------------------------------------





 
(c)    the entry of an order in the Chapter 11 Cases appointing an examiner
having expanded powers (beyond those set forth under Sections 1106(a)(3) and (4)
of the Bankruptcy Code);
(d)    the filing of any pleading by any Credit Party seeking, or otherwise
consenting to, any of the matters set forth in clauses (a) through (c) above, or
a Credit Party shall support or fail to promptly oppose any other party’s
application for entry of such order;
(e)    the entry of the Final Order shall not have occurred within forty (40)
days after the Petition Date, or there shall be a breach by any Credit Party of
any material provisions of the Interim Order (prior to entry of the Final Order)
or the Final Order, or the Interim Order (prior to entry of the Final Order) or
Final Order shall cease to be in full force and effect or shall have been
reversed, modified, amended, stayed, vacated or subject to stay pending appeal,
in the case of any modification or amendment in any respect, without the prior
written consent of the Administrative Agent and Majority Lenders;
(f)    the entry of an order in the Chapter 11 Cases charging any of the
Collateral under Section 506(c) of the Bankruptcy Code against the Lenders under
which any person takes action against the Collateral or that becomes a final
non-appealable order, or the commencement of other actions that is materially
adverse to the Administrative Agent, the Lead Arranger, the Lenders or their
respective rights and remedies under the Facility in any of the Chapter 11 Cases
or inconsistent with the Loan Documents;
(g)    the entry of an order granting relief from any stay of proceeding
(including, without limitation, the automatic stay) so as to allow a third party
to proceed with foreclosure (or granting of a deed in lieu of foreclosure)
against assets with an aggregate value in excess of a threshold to be agreed;
(h)    the entry of any post-petition judgment against any Credit Party in
excess of a threshold to be agreed;
(i)    the payment of any prepetition claims (other than as permitted by the
Interim Order, the Final Order or pursuant to an order entered in the Chapter 11
Cases that is supported by the Administrative Agent);
(j)    any lien securing or superpriority claim in respect of the obligations
under the Facility shall cease to be valid, perfected (if applicable) and
enforceable in all respects or to have the priority granted under the Interim
Order and the Final Order, as applicable;
(k)    the existence of any claims or charges, or the entry of any order of the
Bankruptcy Court authorizing any claims or charges, other than in respect of the
Facility or as otherwise permitted under the Loan Documents, entitled to
superpriority under Section 364(c)(1) of the Bankruptcy Code pari passu or
senior to the Facility, or there shall arise or be granted by the Bankruptcy
Court (i) any claim having priority over any or all administrative expenses of
the kind specified in clause (b) of Section 503





13

--------------------------------------------------------------------------------





 
or clause (b) of Section 507 of the Bankruptcy Code (other than the Carve Out)
or (ii) any lien on the Collateral having a priority senior to or pari
passu with the liens and security interests granted herein, except as expressly
provided in the Credit Agreements or in the Interim Order or the Final Order
(but only in the event specifically consented to by the Administrative Agent),
whichever is in effect;
(l)    the Borrower or any Credit Party, shall obtain court authorization to
commence, or shall commence, join in, assist or otherwise participate as an
adverse party in any suit or other proceeding against the Administrative Agent,
the Lead Arranger or any of the Lenders relating to the Facility, the Orders or
the Existing Credit Agreement;
(m)    failure to satisfy any of the Milestones (as defined below) in accordance
with the terms relating to such Milestone;
(n)    after the entry thereof by the Bankruptcy Court, the confirmation order
shall cease to be in full force and effect, or any Credit Party shall fail to
satisfy in full all obligations under the Facility or fail to comply in any
material respect with the confirmation order, or the confirmation order shall
have been revoked, remanded, vacated, reversed, rescinded or, without the
reasonable consent of the Administrative Agent modified or amended;
(o)    except as otherwise consented to by the Majority Lenders, the Borrower or
any restricted subsidiary shall have sold or otherwise disposed or all or a
material portion of the Collateral pursuant to Section 364 of the Bankruptcy
Code other than as permitted pursuant to a plan of reorganization or bid
procedures in form and substance satisfactory to the Administrative Agent and
the Majority Lenders that contemplate payment in full of the Facility upon
consummation of such sale or other disposition;
(p)    any Credit Party shall (i) contest or support a challenge to the validity
or enforceability of any Loan Document or any credit document in respect of the
Existing Credit Agreement or deny that it has any further liability thereunder
or (ii) contest or support a challenge to the validity or perfection of the
liens and security interests securing the Loans or the loans under the Existing
Credit Agreement;
(q)    any termination or modification of the exclusivity periods (other than
any extension) set forth in Section 1121 of the Bankruptcy Code;
(r)    any payment of or grant of adequate protection with respect to any
prepetition indebtedness without the consent of the Administrative Agent and the
Majority Lenders and approval of the Bankruptcy Court;
(s)    an order shall have been entered by the Bankruptcy Court avoiding or
requiring disgorgement by the Administrative Agent or any of the Lenders of any
amounts received in respect of the Loans; or





14

--------------------------------------------------------------------------------





 
(t)    unless otherwise approved by the Administrative Agent and the Majority
Lenders, an order of the Bankruptcy Court shall be entered providing for a
change in venue with respect to the Chapter 11 Cases and such order shall not be
reversed or vacated within ten (10) days.
Voting:
Customary for facilities of these types, including Majority Lender vote for any
extension of the Milestones. Customary voting rights for hedge counterparties.
Chapter 11 Case Milestones:
To be consistent with the milestones set forth in the Restructuring Support
Agreement (the “Milestones”).
Credit Bidding and Purchase Option:
The Secured Parties will have credit bid rights following the occurrence of an
Event of Default, and the Junior DIP Lenders shall have the option to purchase
all, but not less than all, of the rights and obligations of the Secured Parties
(including interst and fees owing to the Secured Parties) under the Facility at
par at any time.
Assignments and Participations:
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market (subject to
Documentation Considerations); provided that the consent of the Borrower shall
not be required with respect to any assignments or participations.
Yield Protection
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market (subject to
Documentation Considerations).
Defaulting Lenders:
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market (subject to
Documentation Considerations).
Expenses and Indemnification:
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market (subject to
Documentation Considerations), but reasonable legal fees and expenses of Lenders
to be reimbursed in connection with enforcement.
Confidentiality:
Substantially similar to the Existing Credit Agreement with such modifications
as are usual and customary for debtor-in-possession facilities of this type for
exploration and production companies in the current market (subject to
Documentation Considerations).
Governing Law:
The Loan Documents and the Facility shall be governed by the laws of the State
of New York (except with respect to any mortgages or deeds of trust, where in
each case the governing law shall be the law of the State where the properties
subject to the applicable mortgage or deed of trust are located) and, to the
extent applicable, the Bankruptcy Code.
Jurisdiction:
The Facility will provide that the Credit Parties will submit to the exclusive
jurisdiction and venue of the Bankruptcy Court or, in the event that the
Bankruptcy





15

--------------------------------------------------------------------------------





 
Court does not exercise jurisdiction, in any state or federal court of competent
jurisdiction in the state, county, and city of New York, borough of Manhattan;
and shall waive any right to trial by jury.
Counsel to the Lead Arranger and the Administrative Agent:
Simpson Thacher & Bartlett LLP.











16

--------------------------------------------------------------------------------






Annex I
Interest and Certain Fees
APPLICABLE MARGIN:
The applicable margin will be 4.50% per annum for LIBOR Loans and 3.50% per
annum for base rate Loans (including a 1.00% LIBOR floor).


COMMITMENT FEES:
Commitment fees are payable quarterly in arrears on the daily unused amount of
the Facility in an amount equal to 0.50%.
LETTER OF CREDIT FEES:
Letter of Credit fees are due quarterly in arrears to be shared proportionately
by the Lenders. Letter of Credit fees will be equal to the applicable margin for
LIBOR tranches of New Money Loans on a per annum basis. In addition, a fronting
fee in an amount equal to 0.125% per annum will be paid to LC Issuer for its own
account. Letter of Credit fees will be calculated on the aggregate stated amount
of each Letter of Credit for the stated duration thereof.
 
Customary administrative fees in connection with the issuance of, drawings
under, and amendment and negotiation of letters of credit will be payable to LC
Issuer.
UPFRONT FEE:
An upfront fee equal to 1.00% on each Lender’s allocated share of the New Money
Commitments in effect as of the Closing Date.
AGENCY/ARRANGER FEES:
Agency and Arranger Fees to be agreed separately by the Borrower, Administrative
Agent and Lead Arranger.
DEFAULT RATE:
If an Event of Default is continuing, all outstanding amounts under the Facility
shall bear interest at a default rate equal to the applicable interest rate plus
2.00% (or, in the event there is no applicable rate, 2.00% per annum in excess
of the rate otherwise applicable to Loans maintained as base rate Loans from
time to time).





